 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.489 Page 1 of 43



1    PAUL HASTINGS LLP
     Elizabeth L. Brann (SBN 222873)
2
     elizabethbrann@paulhastings.com
3    4747 Executive Drive, 12th Floor
     San Diego, CA 92121
4
     Telephone: 858-458-3000
5    Facsimile: 858-458-3005
6
     Bruce M. Wexler*
7    brucewexler@paulhastings.com
     Merri C. Moken*
8
     merrimoken@paulhastings.com
9    200 Park Avenue
10   New York, NY 10166
     Telephone: 212-318-6000
11   Facsimile: 212-319-4090
12   * Admitted pro hac vice

13   Attorneys for Defendants BioNTech
14   SE and BioNTech US, Inc.

15                IN THE UNITED STATES DISTRICT COURT
16              FOR THE SOUTHERN DISTRICT OF CALIFORNIA

17   Allele Biotechnology and              Case No. 20-cv-01958-H (AHG)
18   Pharmaceuticals, Inc.,
                                           DEFENDANTS BIONTECH SE AND
19                      Plaintiff,         BIONTECH US’S ANSWER AND
20                                         AFFIRMATIVE DEFENSES TO
     v.                                    THE FIRST AMENDED
21                                         COMPLAINT OF PLAINTIFF
22   Pfizer Inc.; BioNTech SE;             ALLELE BIOTECHNOLOGY AND
     BioNTech US, Inc.; and DOES 1-        PHARMACEUTICALS, INC.
23   30
24
                        Defendants.
25
26
27
28
                                 1     Case No. 20-cv-01958-H (AHG)
      DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                       AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.490 Page 2 of 43



1           Defendants BioNTech SE (“BioNTech SE”) and BioNTech US, Inc.
2
     (“BioNTech US”), by their undersigned attorneys, hereby answers the First Amended
3
     Complaint of Allele Biotechnology and Pharmaceuticals, Inc., (“Allele”) with respect
4
5    to BioNTech SE and BioNTech US, as follows. Any allegations not expressly
6
     admitted are hereby denied, including allegations directed to Pfizer which are the
7
     subject of a responsive pleading filed by Pfizer. This answer follows the numbering
8
9    provided in Allele’s First Amended Complaint. To the extent the section headings of
10
     Allele’s First Amended Complaint contain allegations, those allegations are hereby
11
12   denied.

13
            1.     This action arises under the patent laws of the United States, 35 U.S.C. §
14   1 et seq., based on Defendants’ infringement of United States Patent No. 10,221,221
15   (“the ‘221 Patent”).
16          ANSWER: The allegations in paragraph 1 purport to characterize Allele’s
17
     First Amended Complaint, which speaks for itself, and set forth legal conclusions to
18
19   which no response is required. To the extent a response is required, denied that

20   BioNTech SE and BioNTech US infringe the ’221 patent and denied that Allele is
21
     entitled to any of the relief that it seeks.
22
23
                                          INTRODUCTION
24
25          2.     Prior to the current COVID-19 crisis, Allele had already developed the
     revolutionary mNeonGreen. mNeonGreen belongs to Allele, as does the ’221 Patent
26   covering the exclusive right to use mNeonGreen. mNeonGreen is an artificial
27   fluorescent that Allele painstakingly developed over many years through the genius of
     its inventors. It is the world’s brightest monomeric fluorescent protein, dubbed by
28
                                   2     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.491 Page 3 of 43



1    third-party industry veterans as the “King of fluorescent proteins.” A prominent
     university used mNeonGreen to make the “gold standard” COVID-19 assay for
2
     effectively testing against vaccine candidates, which Pfizer and BioNTech readily
3    took for their own unauthorized commercial testing and development.
4           ANSWER: BioNTech SE and BioNTech US deny that mNeonGreen was
5
     “revolutionary,” and lack knowledge and information sufficient to form a belief as to
6
7    the truth of the remaining allegations in the first four sentences of paragraph 2 and
8    therefore deny them. BioNTech SE and BioNTech US otherwise deny the allegations
9
     of paragraph 2.
10
11
12
            3.      Defendants have made, and upon information and belief are continuing to
13   make, pre-clinical, clinical, and post-clinical use of mNeonGreen in a neutralization
14   assay, to (a) rapidly winnow an unmanageable number of vaccine candidates down to
     four (4) vaccine candidates; (b) select their BNT162 RNA based COVID-19 vaccine
15   candidate; (c) conduct Phase I-III clinical trials; (d) secure rapid FDA authorization
16   for distribution of a commercial vaccine; (e) validate the commercial vaccine; and (f)
     further test the commercial vaccine, for example, against new COVID-19 strains.
17
18          ANSWER: BioNTech SE and BioNTech US deny the allegations of Paragraph

19   3.

20
21
          4.     Pfizer and BioNTech’s approach to a COVID-19 vaccine relied on an
22   unproven, gene-based biotechnology using messenger ribonucleic acid (mRNA).
23          ANSWER: BioNTech SE and BioNTech US admit that the Pfizer-BioNTech
24
     COVID-19 vaccine uses mRNA. BioNTech SE and BioNTech US lack an
25
26   understanding of what Allele means by use of the phrase “gene-based biotechnology”
27
28
                                     3     Case No. 20-cv-01958-H (AHG)
          DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                           AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.492 Page 4 of 43



1    and therefore deny the allegations. BioNTech SE and BioNTech US otherwise deny
2
     the allegations of paragraph 4.
3
4
5
           5.    BioNTech had been trying for over a decade to create such an mRNA
6    based therapeutic, but had not launched a single commercial product in that
     timeframe. Similarly, BioNTech and Pfizer had previously attempted to develop an
7
     mRNA flu vaccine without success. On information and belief, Defendants did not
8    use mNeonGreen in those prior unsuccessful efforts.
9           ANSWER: BioNTech SE and BioNTech US lack an understanding of what
10
     Allele means by use of the phrase “such an mRNA based therapeutic” and “in those
11
12   prior unsuccessful efforts” and deny the allegations of paragraph 5.
13
14
15          6.    Only through use of mNeonGreen were Defendants able to research,
     develop, and test their SARS-CoV-2 vaccine candidates at lightspeed, and be first to
16   market. Allele’s mNeonGreen has been an instrumental driver in selecting the most
17   potent vaccine candidate, which has saved precious time and lives as a result.
     Defendants took advantage of the benefits brought by mNeonGreen to facilitate a
18   rapid proof of concept during the discovery, research and further development of
19   products, entry into clinical trials, regulatory approval, and sales.
20          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
21   6.
22
23
24          7.    Being first to market earned Defendants an immediate $445 million in
     grants. As distribution began, Pfizer raised its 2021 projections to $60 billion total
25   revenue, $15 billion of which is from the resulting COVID-19 vaccine (leading to as
26   much as $4.35 billion in profit off the vaccine). The benefits of this vaccine
     throughout the world, particularly when time is of the essence, stem from Defendants’
27   misappropriation of Allele’s breakthrough (and patented) mNeonGreen technology as
28   stated by their own collaborators: “The icSARS-CoV-2-mNG reporter virus allows
                                     4     Case No. 20-cv-01958-H (AHG)
          DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                           AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.493 Page 5 of 43



1    the use of fluorescence as a surrogate readout for viral replication. Compared with a
     standard plaque assay or median tissue culture infectious dose (TCID50)
2
     quantification, the fluorescent readout shortens the assay turnaround time by several
3    days. In addition, the fluorescent readout offers a quantitative measure that is less
     labor-intensive than the traditional means of viral titer reduction. Furthermore, the
4
     mNG-virus-based assay could be automated in a high-throughput format to screen
5    compounds against viral replication.”
6          ANSWER: BioNTech SE and BioNTech US lack information sufficient to
7
     form a belief regarding the allegations of the second sentence of paragraph 7 and
8
9    therefore deny them. BioNTech SE and BioNTech US otherwise deny the allegations
10   of paragraph 7.
11
12
13          8.     The authors, in the same publication, go on to state that “the stability of
14   the mNG reporter virus allows it to be used for longer-term studies and in vivo without
     fear of losing its fluorescent marker. Thus, this reporter virus offers a huge advantage
15   for the research community and pharmaceutical companies to develop therapeutics for
16   COVID-19.” In other words, mNeonGreen is the best tool for the application,
     including because of savings in labor and time, as well as sensitivity and longevity of
17   the signal to be measured over time. Thus, the Defendants’ use of mNeonGreen made
18   possible the rapid identification and development of the leading vaccine against
     COVID-19, providing a significant advantage in the market and stemming the
19   devastating worldwide effects of the virus.
20
           ANSWER: The allegations of the first two sentences of paragraph 8 purport to
21
22   quote a document, which speaks for itself. BioNTech SE and BioNTech US

23   otherwise deny the allegations of paragraph 8.
24
25
26         9.     Allele’s mNeonGreen is a pioneering breakthrough in fluorescent protein
27   technology, the latest in its history of innovation. mNeonGreen is a broad and flexible
     discovery-inducing innovation in biotechnology and medicine, allowing scientists and
28
                                  5     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.494 Page 6 of 43



1    researchers to see biological subjects quickly, clearly, and with a new level of
     certainty—something of increased importance for therapeutics targeting COVID-19.
2
     mNeonGreen’s versatility provides a wide array of uses, for example, high throughput
3    studies in the tracking of proteins in a cell to research cell development in growing
     worms, a use with no relationship to veterinary or medical advancements.
4
5          ANSWER: BioNTech SE and BioNTech US deny the allegations in the first
6    and second sentences of paragraph 9. BioNTech SE and BioNTech US lack
7    knowledge and information sufficient to form a belief as to the truth of the allegations
8    in the third sentence of paragraph 9 and therefore deny them.
9
10
           10. Since 1999, Allele has been a leader in developing technology and
11   research tools for such clinical and therapeutic uses. Among other achievements,
12   Allele’s advancements have been directed to RNA interference, Fluorescent Proteins,
     Induced Pluripotent Stem Cells (iPSCs), Genome Editing, and camelid derived Single
13   Domain Antibodies, including those recently developed against SARS-CoV-2 and its
14   UK and South African variants.
15         ANSWER: BioNTech SE and BioNTech US lack knowledge and information
16
     sufficient to form a belief as to the truth of the allegations in paragraph 10 and
17
18   therefore deny them.

19
20
21         11. More recently since January of 2020, Allele has been actively engaged in
     combating COVID-19, initiating impactful diagnostic and therapeutic platforms
22   premised on speed, accuracy, and sensitivity. mNeonGreen is a broad and flexible
23   discovery-inducing innovation in biotechnology and medicine, allowing scientists and
     researchers to see what could not clearly and quickly be seen before—something of
24   increased importance for therapeutics targeting COVID-19.
25         ANSWER: BioNTech SE and BioNTech US lack knowledge and information
26
     sufficient to form a belief as to the truth of the allegations in the first sentence of
27
28
                                   6     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.495 Page 7 of 43



1    paragraph 11 and therefore deny them. BioNTech SE and BioNTech US otherwise
2
     deny the allegations of paragraph 11.
3
4
5
            12. Pfizer and BioNTech’s infringing uses are varied and widespread, and
6    include, by way of example and without limit: (1) Screening at the research and
     development stage to test the potency, screening for candidates, and narrowing to lead
7
     candidates, (2) Preclinical Investigatory Uses to bring the lead candidates toward
8    clinical evaluation, (3) Clinical Trial Uses, and, on information and belief, (3) Post-
     Approval Marketing Uses. Plaintiff Allele brings this lawsuit because Defendants did
9
     not so much as pick up the phone and seek to obtain the rights to use Allele’s valuable
10   intellectual property. Instead, Defendants made the deliberate and calculated decision
11   to infringe the ‘221 patent-in-suit, in order to gain a successful “full speed ahead”
     advantage, which brought them first to market both domestically and internationally.
12
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
13
14   12.
15
16                              JURISDICTION AND VENUE

17
           13. This is an action for patent infringement arising under the patent laws of
18   the United States, 35 U.S.C. § 271.
19
           ANSWER: The allegations of paragraph 13 purport to characterize Allele’s
20
21   First Amended Complaint, which speaks for itself, and state legal conclusions, to

22   which no response is required. To the extent a response is required, BioNTech SE and
23
     BioNTech US deny that either has infringed the ’221 patent and further deny that
24
25   Allele is entitled to any of the relief that it seeks. BioNTech SE and BioNTech US

26   further deny that Allele states a claim for patent infringement arising under the Patent
27
     Laws of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
28
                                  7     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.496 Page 8 of 43



1          14. This Court has subject matter jurisdiction over this action under 28
     U.S.C. §§ 1331, 1332 and 1338(a).
2
3          ANSWER: The allegations of paragraph 14 state legal conclusions to which

4    no response is required. To the extent a response is required, BioNTech SE and
5
     BioNTech US do not contest subject matter jurisdiction for purposes of this action.
6
7
8
            15. This Court has personal jurisdiction over Defendants because Defendants
9    regularly conduct business within, and specifically direct their business activities to,
10   the State of California and the Southern District of California (“this District”).
     Defendants have purposefully availed themselves of the opportunity to conduct
11   business in this state through systematic and continuous dealings in this state.
12   Defendants’ actions that give rise to personal jurisdiction include, but are not limited
     to the following: making and using infringing products in this State and in this
13   District, knowing and intending that the infringing products would be used in this
14   District, deriving substantial revenue from the use of infringing products within this
     District, and expecting their infringing actions to have consequences in this District.
15
16         ANSWER: The allegations of paragraph 15 state legal conclusions to which

17   no response is required. To the extent a response is required, the BioNTech SE and
18
     BioNTech US deny that either has regularly conducted business within, and
19
20   specifically directed their business activities to, the State of California and the

21   Southern District of California; that either has purposefully availed itself of the
22
     opportunity to conduct business in this state through systematic and continuous
23
24   dealings in this state; that either has made or used infringing products in this State and

25   in this District; that either knows or intends that the infringing products would be used
26
     in this District; that either derives substantial revenue from the use of infringing
27
28   products within this District; and that either expects infringing actions to have
                                   8     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.497 Page 9 of 43



1    consequences in this District. BioNTech SE and BioNTech US further deny that
2
     either make or use infringing products in this State or in this District.
3
4
5
            16. Venue is proper as to BioNTech SE in this judicial district pursuant to,
6    inter alia, 28 U.S.C. § 1391(c)(3).
7          ANSWER: The allegations of paragraph 16 state a legal conclusion to which
8
     no response is required.
9
10
11
            17. Venue also is proper as to Defendants under 28 U.S.C. § 1400(b). Each
12   Defendant has committed, induced others to commit, or contributed to others
13   committing, acts of infringement in this District, including by conducting Phase I, II,
     and III clinical trials of the vaccine within the United States and overseas, utilizing
14   mNeonGreen with over 40,000 participants and study sites including in San Diego
15   County, under Clinical Study Identifier NCT04368728. Pfizer has a regular and
     established place of business in La Jolla, California which, on information and belief,
16   is a 25-acre campus with over half a million square feet of buildings and “one of the
17   largest concentrations of academic and biotechnology institutions in the world.”
     BioNTech has a regular and established place of business at 11535 Sorrento Valley
18   Rd #400, San Diego, CA, namely its 15,000 square foot US laboratory, research and
19   development facility, which it identified as of January 2020 as its U.S. research and
     development hub.
20
21         ANSWER: The allegations in the first sentence of paragraph 17 state a legal

22   conclusion to which no response is required. To the extent a response is required,
23
     BioNTech SE and BioNTech US deny the allegations in the first sentence of
24
25   paragraph 17. BioNTech SE and BioNTech US deny the allegations in the second

26   sentence of paragraph 17, and deny that either has committed any acts of
27
     infringement. BioNTech SE and BioNTech US lack knowledge and information
28
                                   9     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.498 Page 10 of 43



1    sufficient to form a belief regarding any regular and established place of business of
2
     Pfizer and therefore deny the allegations. The allegations in the fourth sentence of
3
     paragraph 17 state a legal conclusion to which no response is required. To the extent
4
5    a response is required, BioNTech SE and BioNTech US deny the allegations.
6
     BioNTech SE and BioNTech US otherwise deny the allegations of paragraph 17.
7
8
9
                                         THE PARTIES
10
11         18. Allele is a California corporation with its principal place of business
12   being, 6404 Nancy Ridge Drive, San Diego, California 92121.
13           ANSWER: BioNTech SE and BioNTech US lack knowledge and information
14
     sufficient to form a belief regarding the allegations of paragraph 18 and therefore deny
15
16   them.

17
18
19          19. Allele was founded in 1999 and is recognized as a leading developer of
     technologies for clinical and therapeutic use. These include research tools for inducing
20   discoveries in a variety of spaces in the life-sciences, including but not limited to
21   investigation, winnowing, and validation of drug and vaccine candidates, as in the
     ever-changing race to prevent, treat, and cure COVID-19.
22
             ANSWER: BioNTech SE and BioNTech US lack knowledge and information
23
24   sufficient to form a belief as to the truth of the allegations of when Allele was founded
25   or what unnamed persons “recognized” and therefore denies the same. BioNTech SE
26
     and BioNTech US otherwise deny the allegations of paragraph 19.
27
28
                                 10     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.499 Page 11 of 43



1           20. Defendant Pfizer is a company organized and existing under the laws of
     the State of Delaware with its principal place of business at 235 East 42nd Street, New
2
     York, NY 10017.
3
             ANSWER: BioNTech SE and BioNTech US lack knowledge and information
4
     sufficient to form a belief regarding the allegations of paragraph 20 and therefore deny
5
     them.
6
7
8          21. Defendant BioNTech SE, is a company organized and existing under the
9    laws of Germany, traded in the United States on the NASDAQ, with its principal
     place of business located in An der Goldgrube 12 Mainz, 55131 Germany. Defendant
10   BioNTech US, Inc. is a company organized and existing under the laws of the State of
11   Delaware with, on information and belief, its principal place of business located in
     Cambridge, Massachusetts.
12
             ANSWER: BioNTech SE admits the allegations of the first sentence of
13
14   paragraph 21. BioNTech US admits the allegations of the second sentence of
15
     paragraph 21.
16
17
18
            22. The true names and capacities, whether individual, corporate, associate,
19   or otherwise, of defendants DOES 1 through 30, inclusive, are unknown to Allele,
20   who therefore sues said defendants by such fictitious names. Allele will amend this
     Complaint to state their true names and capacities when the same is ascertained.
21   Allele is informed and believes that at all times herein mentioned, each defendant
22   named herein was the agent of each of the remaining defendants and, in doing the
     things herein alleged, was acting within the course and scope of said agency. Any
23   reference in this Complaint to the actions or inactions of any defendant, whether such
24   reference is made to such defendant by specific name or otherwise, is also a reference
     to the actions or inactions of DOES 1 through 30, inclusive.
25
             ANSWER: BioNTech SE and BioNTech US deny that any of DOES 1 through
26
     30 are properly named as defendants, and otherwise lack knowledge and information
27
28
                                 11     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.500 Page 12 of 43



1    sufficient to form a belief regarding the allegations of paragraph 22 and therefore deny
2    them.
3
4
            23. Defendant Pfizer since early 2020 has been, among other things, engaged
5
     with BioNTech in the development of their BNT162 MRNA-based vaccine, which
6    was first narrowed from a larger number of candidates using a research tool that is
     based fundamentally on Allele’s mNeonGreen. Through continued unauthorized use
7
     of mNeonGreen, Defendants’ vaccine candidate was further evaluated, and eventually
8    authorized for use by the FDA on December 11, 2020 after, on information and belief,
     clinical trials involving at least about 40,000 participants.
9
10           ANSWER: BioNTech SE and BioNTech US admit that in March 2020 a
11   collaboration with Pfizer was announced to develop a COVID-19 vaccine. BioNTech
12
     SE and BioNTech US further admit that the Pfizer-BioNTech COVID-19 vaccine is
13
14   an mRNA-based vaccine, and received an Emergency Use Authorization from the
15   FDA on December 11, 2020. BioNTech SE and BioNTech US otherwise deny the
16
     allegations of paragraph 23.
17
18
19
            24. At all times mentioned herein, Defendants, and each of them, were the
20   agents, servants, co-conspirators, or employees of one another, and the acts and
21   omissions herein alleged were done or suffered by them, acting individually and
     through or by their alleged capacity, within the scope of their authority. Each of the
22   defendants aided and abetted and rendered substantial assistance in the
23   accomplishment of the acts complained of herein. In taking the actions, as
     particularized herein, to aid and abet and substantially assist in the commission of the
24   misconduct complained of, each defendant acted with an awareness of his, her or its
25   primary wrongdoing and realized that his, her or its conduct would substantially assist
     in the accomplishment of that misconduct and was aware of his, her or its overall
26
     contribution to, and furtherance of the conspiracy, common enterprise, and common
27   course of conduct. Defendants’ acts of aiding and abetting included, inter alia, all of
28
                                 12     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.501 Page 13 of 43



1    the acts each defendant is alleged to have committed in furtherance of the conspiracy,
     common enterprise, and common course of conduct complained of herein.
2
3          ANSWER: The allegations of paragraph 24 state legal conclusions to which

4    no response is required. To the extent a response is required, BioNTech SE and
5
     BioNTech US deny the allegations of paragraph 24.
6
7
                                             FACTS
8
                                         Background
9
            25. Messrs. Nathan C. Shaner, Gerard G. Lambert, Yuhui Ni, and Jiwu Wang
10
     are joint inventors (collectively “Inventors”) of the ’221 Patent, entitled “Monomeric
11   yellow-green fluorescent protein from cephalochordate” and which issued on March
12   5, 2019. A true and correct copy of the ’221 Patent is attached hereto as Exhibit 1.

13         ANSWER: BioNTech SE and BioNTech US admit that the face of the ’221
14   patent lists Nathan C. Shaner, Gerard G. Lambert, Yuhui Ni, and Jiwu Wang as
15
     inventors. BioNTech SE and BioNTech US further admit that on its face, the ’221
16
17   patent is entitled “Monomeric yellow-green fluorescent protein from cephalochordate”
18   and identifies an issuance date of March 5, 2019. BioNTech SE and BioNTech US
19
     further admit that Exhibit 1 to the First Amended Complaint is a document that
20
21   purports to be a copy of the ’221 patent. BioNTech SE and BioNTech US otherwise
22   deny the allegations of paragraph 25.
23
24
25         26. The ’221 Patent will expire on or about December 8, 2033 if all
26   maintenance fees are timely paid (i.e. in approximately 13 years).
27
28
                                 13     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.502 Page 14 of 43



1          ANSWER: Paragraph 26 states legal conclusions to which no response is
2
     required.
3
4
5
            27. Although the invention(s) set forth in the ’221 Patent are best described
6    by its claims, the ’221 Patent is generally directed to isolated nucleic acid sequences
     encoding a monomeric green/yellow fluorescent proteins, and fragments and
7
     derivatives thereof.
8
           ANSWER: Paragraph 27 purports to characterize the ’221 patent, which
9
10   speaks for itself. To the extent a response is required, BioNTech SE and BioNTech
11   US admit that the claims of the ’221 patent are required to particularly point out and
12
     distinctly claim the subject matter which the putative inventor or joint inventors regard
13
14   as the invention, and otherwise deny the allegations of paragraph 27.
15
16
17         28. On April 28, 2014, the Inventors assigned the yet-to-be-issued ’221
     Patent to Allele. A true and correct copy of the assignment is attached hereto as
18   Exhibit 2.
19
           ANSWER: BioNTech SE and BioNTech US admit that a document purporting
20
21   to be an assignment of application no. 13/950,239 from Nathan C. Shaner, Gerard G.

22   Lambert, Yuhui Ni, and Jiwu Wang to Allele Biotechnology & Pharmaceuticals, Inc.
23
     is attached to the First Amended Complaint as Exhibit 2, which document speaks for
24
25   itself. BioNTech SE and BioNTech US otherwise lack knowledge and information

26   sufficient to form a belief as to the truth of the allegations in paragraph 28 and
27
     therefore deny them.
28
                                 14     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.503 Page 15 of 43



1          29. The claims of the ‘221 Patent encompass Allele’s mNeonGreen product,
     which is a fluorescent protein used as a biological tag in genetic engineering work.
2
     mNeonGreen is a monomeric protein that was derived from a tetrameric wild-type
3    yellow-green fluorescent protein isolated from the cephalochordate Branchiostoma
     lanceolatum (a “lanYFP”). In nature, two lanYFP monomers form a dimer and two
4
     dimers form an “obligate” (mandatory) tetramer. When exposed to certain
5    wavelengths of light, the lanYFP tetramer will brightly fluoresce. However, the
     tetramer is large and often unsuitable as a fluorescent tag. The engineered
6
     mNeonGreen monomer is among the brightest and most stable monomeric fluorescent
7    reporter proteins currently known. As described in the patent, the mNeonGreen
     proteins “have exceptional utility as a biomarker and/or protein fusion tag, and have
8
     shown great usefulness as a FRET acceptor for the newest generation of cyan
9    fluorescent proteins.”
10         ANSWER: The allegations in the first sentence of paragraph 29 state a legal
11
     conclusion, to which no response is required. The last sentence of paragraph 29
12
13   purports to quote the ’221 patent, which speaks for itself. BioNTech SE and
14   BioNTech US otherwise lack knowledge and information sufficient to form a belief as
15
     to the truth of the allegations in paragraph 29 and therefore deny them.
16
17
18
            30. The resulting mNeonGreen, synthetic lanYFP fluorescent protein
19   described and claimed in the ‘221 Patent is widely recognized as a breakthrough, is
20   used throughout the industry, and has been called the “King of fluorescent proteins”
     by Professor Amy Palmer, at the University of Colorado Boulder. Applications
21   involving infectious viruses, such as COVID-19 vaccine work, are high concentration
22   environments perfectly suited for mNeonGreen, as broadly recognized. See, Xie, et
     al, Cell Host & Microbe 27, 841-848 (May 13, 2020) and Muruato, et al., bioRxiv
23   preprint: https://doi.org/10.1101/2020.05.21.109546 (May 22, 2020), true and correct
24   copies of each attached hereto as Exhibit 3 (hereafter “Cell Host Article”) and Exhibit
     4, respectively.
25
26         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph

27   30.
28
                                 15     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.504 Page 16 of 43



1           31. The commercial protein of mNeonGreen corresponds to SEQ ID NO:1 of
     the patent (claims 1, 3, 4 and 5). Allele used the nucleic acid of SEQ ID NO:2 (claim
2
     3) to express this protein.
3
           ANSWER: BioNTech SE and BioNTech US lack knowledge and information
4
5    sufficient to form a belief as to the truth of the allegations in paragraph 31 and
6    therefore deny them.
7
8
9           32. The ‘221 Patent (and the mNeonGreen technology covered by it) is not a
10   patented invention subject to review by the FDA or any Federal law which regulates
     the manufacture, use, or sale of drugs or veterinary biological products. As a result,
11   the ‘221 Patent is also ineligible for patent term extension under 35 U.S.C. § 156.
12
           ANSWER: Paragraph 32 states legal conclusions to which no response is
13
14   required. To the extent a response is required, BioNTech SE and BioNTech US lack

15   knowledge and information as to what is meant by “the mNeonGreen technology”
16
     sufficient to form a belief as to the truth of the allegations in paragraph 32 and
17
18   therefore deny them.

19
20
21         33. In practice, mNeonGreen facilitates quick, targeted, and incredibly
     precise research in many different fields, including during investigation and
22   winnowing of vaccine candidates to treat COVID-19, as well as post-authorization
23   marketing and research for independent commercial purposes. The fluorescent tagged
     therapeutic proteins associated with mNeonGreen are constructed to determine
24   receptor expression and dynamics with therapeutic outcome for high-throughput
25   systems, as in the present global race for a vaccine to COVID-19. A key hurdle in
     developing a vaccine for infectious diseases, such as the novel coronavirus of
26   COVID-19, is narrowing many candidates to a manageable amount by determining
27   therapeutic outcome of potential drug candidates against COVID-19 strains,
     something which mNeonGreen readily solves.
28
                                 16     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.505 Page 17 of 43



1          ANSWER: BioNTech SE and BioNTech US lack knowledge and information
2
     sufficient to form a belief as to the truth of the allegations in the first and second
3
     sentences of paragraph 33 and therefore deny them. BioNTech SE and BioNTech US
4
5    otherwise deny the allegations of paragraph 33.
6
7
8           34. Where there is a race against time, weaker fluorescent alternatives are
     simply no option. mNeonGreen was the critical link in Defendants’ COVID-19
9
     vaccine development for narrowing many candidates to a manageable amount, its
10   Phase I, II, and III trial success, authorization by the FDA, commercial use
11   authorizations overseas thereafter, and on information and belief, obtaining marketing
     data as to effectiveness against other strains of the COVID-19 virus. This research tool
12   is even more critical in a global pandemic where the need for a vaccine to save lives
13   has never been more crucial. While Defendants were required to obtain a commercial
     license from Allele, Defendants never sought a license with Allele or even contacted
14   them.
15         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
16   34.
17
18
19                                       Accused Products
20
           35. In early 2020, Defendants Pfizer and BioNTech jointly agreed to develop
21   and bring to market a COVID-19 vaccine, both within and outside the US.
22         ANSWER: BioNTech SE and BioNTech US admit that Pfizer and BioNTech
23
     SE announced an agreement to globally co-develop a COVID-19 vaccine in March of
24
25   2020. BioNTech SE and BioNTech US otherwise deny the allegations of paragraph
26   35.
27
28
                                  17     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.506 Page 18 of 43



1          36. Defendants needed a way to safely, reliably, and rapidly evaluate a larger
     number of vaccine candidates and therefore used mNeonGreen in a reporter assay to
2
     narrow those candidates down to only four (4), and then to one.
3
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
4
     36.
5
6
7          37. On or about April 29, 2020, Defendants initiated Phase I of their COVID-
8    19 vaccine trial, in part to further evaluate and narrow COVID-19 vaccine candidates.
     Phase II of their COVID-19 trial initiated on June 19, 2020 to further evaluate vaccine
9    candidates with an expanded cohort. Throughout each of Phases I and II of their
10   COVID-19 vaccine trial, Defendants Pfizer and BioNTech analyzed patient samples
     using an mNeonGreen neutralization assay to evaluate COVID-19 neutralizing
11   antibody levels. The FDA did not require that Defendants use a neutralization assay
12   with mNeonGreen, but Defendants did so anyway.
13         ANSWER: BioNTech SE and BioNTech US deny the allegations of the first
14
     three sentences of paragraph 37. The fourth sentence of paragraph 37 states a legal
15
16   conclusion to which no response is required. To the extent further response is

17   required, BioNTech SE and BioNTech US otherwise deny the allegations of
18
     paragraph 37.
19
20
21
           38. For example, BioNTech admitted it used mNeonGreen technology in
22   Phases I and II of its COVID-19 vaccine trial to assess “various BNT162 mRNA
23   vaccine candidates.” See, SEC Form 6K dated July 1, 2020, a true and correct copy of
     which is attached hereto as Exhibit 5.
24
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
25
26   38.
27
28
                                 18     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.507 Page 19 of 43



1           39. At page 21 of Form 6K shown in Exhibit 5 at Page 73, BioNTech states,
     “[t]he SARS-CoV-2 neutralization assay used a previously described strain of SARS-
2
     CoV-2 (USA_WA1/2020) that had been rescued by reverse genetics and engineered
3    by the insertion of an mNeonGreen (mNG) gene into open reading frame 7 of the
     viral genome.” (Emphasis added.) Stated differently, the COVID-19 vaccine of
4
     Defendants’ COVID-19 vaccine trial was discovered and researched by Defendants
5    using an mNeonGreen neutralization assay, a research tool built on a DNA construct
     with a monomeric mNeonGreen protein, patented by Allele, inserted into the
6
     recombinant and infectious SARS-CoV-2 virus.
7
           ANSWER: The allegations of the first sentence of paragraph 39 purport to
8
9    quote Exhibit 5, which speaks for itself. BioNTech SE and BioNTech US otherwise
10   deny the allegations of paragraph 39.
11
12
13         40. mNeonGreen was not, and is not, regulated by the FDA or any
14   government agency or federal law, particularly those involving drugs, biologics, or
     medical devices or implicated by 35 U.S.C. § 271(e)(1). Allele’s ‘221 Patent covering
15   mNeonGreen was not, and is not, eligible for patent term extension under 35 U.S.C.
16   § 156. The FDA also did not require that Defendants use the mNeonGreen
     Neutralization Assay in their vaccine work—Defendants chose to.
17
18         ANSWER: The allegations of paragraph 40 state legal conclusions to which

19   no response is required. To the extent a response is required, BioNTech SE and
20
     BioNTech US lack knowledge and information sufficient to form a belief as to the
21
22   truth of the allegations in paragraph 40 and therefore deny them.

23
24
25          41. Further, Defendant BioNTech’s Form 6K includes a copy of Mulligan et
     al., Phase I/II Study to Describe the Safety and Immunogenicity of a COVID-19 RNA
26   Vaccine Candidate (BNT162b1) in Adults 18 to 55 Years of Age: Interim Report
27   (“Mulligan”), a medRxiv preprint made available on July 1, 2020 at
     https://doi.org/10.1101/2020.06.30.20142570.
28
                                 19     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.508 Page 20 of 43



1          ANSWER: Paragraph 41 purports to characterize Exhibit 5, which speaks for
2
     itself. BioNTech SE and BioNTech US otherwise deny the allegations of paragraph
3
     41.
4
5
6
           42. Mulligan contains additional information about BioNTech’s work. See
7
     Exhibit 5 Page 62 (Exhibit 99.2, Mulligan p. 1). For example, Mulligan reported dose-
8    dependent titers of neutralizing antibodies in human subjects with safe (mild to
     moderate) adverse reactions:
9
10               The SARS-CoV-2 neutralization assay used a previously
11               described strain of SARS-CoV-2 (USA_WA1/2020) that
12               had been rescued by reverse genetics and engineered by the
13               insertion of an mNeonGreen (mNG) gene into open
14               reading frame 7 of the viral genome.[20] This reporter virus
15               generates similar plaque morphologies and indistinguishable
16               growth curves from wild-type virus. Viral master stocks
17               used for the neutralization assay were grown in Vero E6
18               cells as previously described.[20]
19
     Exhibit 5 Page 73 (at Exhibit 99.2, page 12).
20
21         ANSWER: Paragraph 42 purports to quote and characterize Exhibit 5, which
22   speaks for itself. BioNTech SE and BioNTech US otherwise deny the allegations of
23   paragraph 42.
24
25
           43. In other words, while not required by the FDA to use mNeonGreen,
26   BioNTech admits in Exhibit 5 that it used in Phases I and II of their COVID-19
27   vaccine trial the DNA construct described in the Cell Host Article, which contains and
28
                                 20     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.509 Page 21 of 43



1    is fundamentally based on the mNeonGreen research tool, to research its SARS-CoV-
     2 vaccine candidates.
2
3          ANSWER: The allegations of paragraph 43 contain a legal conclusion to
4    which no response is required. BioNTech SE and BioNTech US otherwise deny the
5    allegations of paragraph 43.
6
7
           44. Defendants continued using the infringing DNA construct described in
8    the Cell Host Article, including for example in Phase III trials and for commercial
9    purposes such as validation, quality control, promotion, and marketing advantage.
10         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
11   44.
12
13
           45. Defendants have not used mNeonGreen in order to enter the market with
14
     a product that competes with mNeonGreen. mNeonGreen is not a patented drug with a
15   soon-to-expire patent term and Defendants did not need to establish bioequivalence of
     a generic substitute of mNeonGreen to enter the market with their vaccine).
16
     Defendants have not conducted appropriately limited safe harbor testing so that their
17   vaccine could be pre-approved and ready to launch as soon as the ‘221 Patent expires.
18         ANSWER: BioNTech SE and BioNTech US admit that neither BioNTech SE
19
     nor BioNTech US has entered any market with any product that competes with
20
21   mNeonGreen. BioNTech SE and BioNTech US lack knowledge and information
22   sufficient to form a belief as to the truth of the allegations in the second sentence of
23
     paragraph 45 regarding “mNeonGreen is not a patented drug with a soon-to-expire
24
25   patent term” or the existence of a “generic substitute of mNeonGreen” and therefore
26   deny them. BioNTech SE and BioNTech US otherwise deny the allegations of
27
     paragraph 45.
28
                                 21     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.510 Page 22 of 43



1           46. On the contrary, Defendants have an FDA authorization for their own
     product, have launched, did infringe, and on information and belief continue to
2
     infringe, openly and intentionally, many years before the ‘221 Patent will expire, in
3    total disregard for Plaintiff’s rights and Plaintiff’s crucial contribution to the success
     of Defendants’ vaccine.
4
5          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
6    46.
7
8
9           47. Using the data premised on Defendants’ use of mNeonGreen, Defendants
10   have successfully received commercial authorizations for their COVID-19 vaccine
     outside the United States, and foreign sales are projected to comprise the majority of
11   Defendants’ COVID-19 vaccine sales. For example, and without limitation,
12   Defendants received commercial authorization to enter into contracts and distribute
     their COVID-19 vaccine in the European Union, the United Kingdom, South Africa,
13   Japan, Canada, Mexico, Colombia, Saudi Arabia, Turkey, South Korea, Australia, and
14   Argentina. With each passing day, more foreign regulators approve of Defendants’
     vaccine based on the data incorporating the unauthorized use of mNeonGreen—i.e.
15   uses of mNeonGreen not solely and reasonably related to the development and
16   submission of information to the FDA in the United States—but to procure lucrative
     vaccine contracts. Defendants have misused Plaintiff’s ‘221 Patent and mNeonGreen
17   without authorization to develop a patented product of their own.
18
           ANSWER: BioNTech SE and BioNTech US admit that authorizations have
19
20   been provided for the distribution of the Pfizer-BioNTech COVID-19 vaccine in

21   certain areas outside the United States. BioNTech SE and BioNTech US otherwise
22
     deny the allegations of paragraph 47.
23
24
25
           48. Defendants forecasted producing globally up to 50 million vaccine doses
26   in 2020, up to 1.3 billion doses in 2021, and corresponding sales numbers
27   approximating $26.44 billion (far higher than even their revised FTC projections),
     having the great benefit of the very quick and confident progress afforded through
28
                                  22     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.511 Page 23 of 43



1    their unauthorized use of mNeonGreen and resulting in Defendants’ success as the
     first to market an effective COVID-19 vaccine.
2
3          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph

4    48.
5
6
7          49. On information and belief, while not required by the FDA and instead for
8    marketing purposes, Defendants have continued to use the mNeonGreen neutralization
     assay as a research tool to evaluate their commercially authorized COVID-19 vaccine
9    against at least 20 new COVID-19 strains.
10
           ANSWER: The first sentence of paragraph 49 contains a legal conclusion to
11
     which no response is required. BioNTech SE and BioNTech US otherwise deny the
12
     allegations of paragraph 49.
13
14
15          50. Simultaneously, in order to prevent other market participants from
16   manufacturing or distributing BNT162 or another vaccine built off Defendants’
     results, Defendants have (1) applied for patent coverage related to their COVID-19
17   vaccine efforts stemming from their mNeonGreen uses, and (2) forcefully opposed the
18   World Health Organization’s initiative to expand vaccine access to poor countries by
     granting compulsory patent rights or otherwise relaxing patent laws.
19
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
20
     50.
21
22
23                 Defendants Used and Continue Using the MNeonGreen
24                          Neutralization Assay At All Times
25         51. Scientists from UTMB, who provided the mNeonGreen-SARS-CoV-2
26   DNA construct to Defendants, reported an “urgently needed ... fluorescent-based
     SARS-CoV-2 neutralization assay” with “gold standard” results. See Exhibit 4 Page
27   40). The assay of Exhibit 4 “was built on a stable mNeonGreen SARS-CoV-2”
28   reporter virus (Id., at 41) (citing the Cell Host Article) and is “superior ... because it
                                  23     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.512 Page 24 of 43



1    measures functional SARS-CoV-2 neutralizing activity…. [T]he mNeonGreen
     reporter assay [aka mNeonGreen neutralization assay] offers a rapid, high throughput
2
     platform to test COVID-19 patient sera not previously available.” Id., at 43-44. The
3    Cell Host Article also evidences that UTMB made a “reverse genetics system” for
     SARS-CoV-2 by assembling seven cDNA fragments into a full-genome cDNA of the
4
     virus. The recombinant virus has been distinguished from wild-type SARS-CoV-2.
5    See Cell Host Article at Exhibit 3 at 29, 31 (842, Fig. 2E). RNA transcribed from this
     cDNA produced a highly infectious virus that, according to UTMB, “recapitulates the
6
     replication kinetics of the original clinical isolate.” Id., at 29.
7
            ANSWER: Paragraph 51 purports to quote Exhibits 3 and 4, which speak for
8
9    themselves. BioNTech SE and BioNTech US otherwise deny the allegations of
10   paragraph 51.
11
12
13          52.   mNeonGreen was incorporated into this cDNA to make a reporter virus:
14
                  We generated a stable mNeonGreen SARS-CoV-2
15
                  (icSARS-CoV-2-mNG) by introducing this reporter gene
16
                  into ORF7 of the viral genome. icSARS-CoV-2-mNG was
17
                  successfully used to evaluate the antiviral activities of
18
                  interferon (IFN). Collectively, the reverse genetic system
19
                  and reporter virus provide key reagents to study SARSCoV-
20
                  2 and develop countermeasures.
21
22   Cell Host Article at Exhibit 3 at 28 (841 (Summary)), Exhibit 3 at 30, 32 (843, Fig.
23   3A).
24
            ANSWER: The allegations of paragraph 52 purport to quote and characterize
25
26   Exhibit 3, which speaks for itself. BioNTech SE and BioNTech US otherwise deny

27   the allegations of paragraph 52.
28
                                 24     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.513 Page 25 of 43



1           53. While the Cell Host Article describes an mNeonGreen neutralization
     assay, for SARS-CoV-2, it emphasizes the robustness of using mNeonGreen as a gold
2
     standard tool for rapid characterization and development of “countermeasures” for a
3    variety of emerging infections. As a representative example of such emerging viruses,
     the authors of the Cell Host Article developed a SARS-CoV-2 reporter tool, the
4
     aforementioned mNeonGreen neutralization assay, with the “mNeonGreen virus []
5    be[ing] reliably used to study viral replication and pathogenesis as well as to develop
     vaccines and antiviral drugs.” Id. at 29, 30. The authors further describe the
6
     mNeonGreen reporter virus as “a reliable surrogate for high-throughput drug
7    discovery” that “represents a major tool for the research community and significantly
     advances opportunities for countermeasure development for COVID-19.” Id. at 34.
8
9          ANSWER: Paragraph 53 purports to quote and characterize Exhibit 3, which
10
     speaks for itself. BioNTech SE and BioNTech US otherwise deny the allegations of
11
12   paragraph 53.
13
14
15
            54. The Key Resources Table of the Cell Host Article lists “synthesized
16   mNeonGreen gene (sequence optimized)” and refers to a publication from 2013 by
17   the Inventors which corresponds to the ’221 Patent. See, Cell Host Article at e1, e2.
18         ANSWER: Paragraph 54 purports to characterize Exhibit 3, which speaks for
19
     itself. BioNTech SE and BioNTech US otherwise deny the allegations of paragraph
20
21   54.

22
23
24         55. mNeonGreen in UTMB’s construct is identical to SEQ ID NO:1 of the
     ‘221 patent.
25
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
26
27   55.
28
                                 25     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.514 Page 26 of 43



1           56. Mulligan of Exhibit 5 also states, “BioNTech is the Sponsor of the study”
     and that “Pfizer was responsible for the design, data collection, data analysis, data
2
     interpretation, and writing of the report,” confirming Defendants’ intimate
3    involvement in every aspect of the study. See Exhibits 6, 7, and 8 with true and correct
     copies of each attached hereto which confirm mNeonGreen’s continued use by
4
     Defendants in their development of a COVID-19 vaccine. Defendants directly used
5    the invention patented in the ’221 Patent, and for which Defendants have since
     obtained hefty government grants and sales. Exhibit 5 Page 66 (at Exhibit 99.2 p. 5).
6
7          ANSWER: The allegations of the first sentence of paragraph 56 purport to
8    quote and characterize Exhibit 5, which speaks for itself. The second sentence of
9
     paragraph 56 purports to characterize exhibits 6, 7, and 8, which speak for themselves.
10
11   BioNTech SE and BioNTech US otherwise deny the allegations of paragraph 56.
12
13
14          57. While not required by the FDA, Defendants, on information and belief,
     continue using the mNeonGreen neutralization assay or variant thereof, which
15   includes mNeonGreen, to research SARS-CoV-2-neutralizing antibody levels against
16   at least 20 new COVID-19 strains. The purpose of this infringing use is to compete in
     the marketplace against other COVID-19 vaccines, by highlighting to potential
17   purchasers and users of the vaccine added benefits of using Defendant’s BNT162
18   vaccine instead of other vaccines. These uses are referred to herein as “Post-Approval
     Marketing Use.”
19
20         ANSWER: The first sentence of paragraph 57 contains a legal conclusion to

21   which no response is required. BioNTech SE and BioNTech US otherwise deny the

22   allegations of paragraph 57.

23
24
            58. A protein made using the DNA construct used by Defendants has “at
25   least one” of the mutations in claim 1, at least three of the mutations in claim 4, at
26   least 95% sequence identity according to claims 1, 2, and 4; has at least 97% sequence
     identity according to claim 5, and has a monomer according to claim 2.
27
28
                                 26     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.515 Page 27 of 43



1          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
2    58.
3
4
            59. Therefore, the mNeonGreen protein used by Defendants, including in
5
     mNeonGreen neutralization assays, literally infringes at least claims 1, 2, 4 and 5 of
6    the ‘221 Patent.
7          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
8    59.
9
10
11         60. At no time has Allele granted Defendants authorization, license, or
     permission to practice the inventions claimed in the ‘221 Patent.
12
           ANSWER: BioNTech SE and BioNTech US deny that either has practiced or
13
14   is practicing the alleged inventions claimed in the ’221 patent, and otherwise deny the
15
     allegations of paragraph 60.
16
17
18
            61. Because of this continued infringement, Defendants were able to identify
19   their COVID-19 vaccine candidate, BNT162, as the most promising candidate to
20   commercialize and be the first COVID-19 vaccine authorized for commercial use in
     the United States and worldwide.
21
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
22
     61.
23
24
25
26
27
28
                                 27     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.516 Page 28 of 43



1                             Defendants’ Willful Infringement
2
           62. The ’221 Patent was issued by the United States Patent and Trademark
3    Office. As an issued patent, the ’221 Patent has a presumption of validity per 35
4    U.S.C. § 282.

5          ANSWER: The allegations of paragraph 62 set forth legal conclusions to
6
     which no response is required. To the extent a response is required, BioNTech SE and
7
     BioNTech US admit that the ’221 patent on its face recites an issuance date.
8
9    BioNTech SE and BioNTech US deny that the ’221 patent is valid, and otherwise
10
     deny the allegations of paragraph 62.
11
12
13
            63. At least claims 1, 2, 4 and 5 of the ’221 Patent have all of their
14   limitations met by the Accused Product, which thus infringes the ’221 Patent.
15         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
16   63.
17
18
19          64. Since at least as early as May 2020, Defendants have been aware of the
     ’221 Patent, and have had actual knowledge of the ’221 Patent and the obvious risk of
20   infringement by continued use of mNeonGreen throughout their development of their
21   COVID-19 vaccine candidate in the United States.
22         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
23   64.
24
25
26         65. Despite their knowledge of the obvious risk of infringement of the ‘221
     Patent, Defendants since at least as early as May of 2020 continued using Allele’s
27   mNeonGreen throughout their COVID-19 vaccine trials and, on information and
28
                                 28     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.517 Page 29 of 43



1    belief, after their post-FDA authorization of commercial use of their COVID-19
     vaccine.
2
3          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
4    65.
5
6
            66. Defendants’ continued infringement was and is subjectively reckless and
7    intentional. Defendants have infringed the ’221 Patent in a willful and egregious
8    manner, in wanton disregard of the ’221 Patent.
9          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
10   66.
11
12
                                 FIRST CLAIM FOR RELIEF
13
14                  (Infringement of the ’221 Patent Against All Defendants)
15       67. Allele realleges and incorporates by reference all paragraphs in this
     Complaint above as if fully set forth herein.
16
17         ANSWER: BioNTech SE and BioNTech US reallege and incorporate by
18   reference all paragraphs in its Answer above as if fully set forth herein.
19
20
21          68. This is a claim for patent infringement and arises under the Patent Laws
22   of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
23         ANSWER: The allegations of paragraph 68 purport to characterize Allele’s
24
     First Amended Complaint, which speaks for itself, and set forth legal conclusions to
25
26   which no response is required. To the extent a response is required, BioNTech SE and

27   BioNTech US deny that either has infringed the ’221 patent and further deny that
28
                                 29     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.518 Page 30 of 43



1    Allele is entitled to any of the relief that it seeks. BioNTech SE and BioNTech US
2
     otherwise deny that Allele states a claim for patent infringement arising under the
3
     Patent Laws of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
4
5
6
            69. Defendants have in the past infringed and continue to infringe the ’221
7
     Patent in violation of 35 U.S.C. § 271(a) by making, using, offering to sell, and/or
8    selling, in the United States, or importing into the United States, mNeonGreen with its
     SARS-CoV-2 neutralization assay and DNA construct that infringes at least claims 1,
9
     2, 4, and 5, of the ’221 Patent.
10
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
11
     69.
12
13
14          70. Allele is informed and believes that Defendants have infringed, and
15   continue to infringe, the ‘221 patent by making, using, selling, offering for sale and/or
     licensing products covered by at least claims 1, 2, 4, and 5 of the ‘221 Patent without
16   Allele’s authorization or consent.
17
           ANSWER: BioNTech SE and BioNTech US lack knowledge and information
18
     sufficient to form a belief as to what Allele believes, and therefore BioNTech SE and
19
     BioNTech US deny the allegations of paragraph 70.
20
21
22          71. Defendants have in the past infringed and continue to infringe the ’221
23   Patent in violation of 35 U.S.C. § 271(f) because Defendants supply or cause to be
     supplied from the United States all or a substantial portion of the patented invention
24   for combination outside the United States, including use of mNeonGreen with its
25   SARS-CoV-2 neutralization assay and DNA construct throughout their COVID-19
     vaccine trial in the United States and outside the United States, in a manner that would
26   infringe at least claims 1, 2, 4, and 5 of the ’221 Patent, if such combination occurred
27   within the United States.

28
                                 30     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.519 Page 31 of 43



1             ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
2    71.
3
4
              72.   Section 287 of Chapter 35 of the U.S.C. has been satisfied.
5
6             ANSWER: Paragraph 72 sets forth a legal conclusion to which no response is

7    required. To the extent a response is required, BioNTech SE and BioNTech US deny
8
     that Allele has established that Section 287 of Chapter 35 of the U.S.C. was satisfied.
9
10
11
              73.   Defendants’ infringing conduct will continue unless enjoined by this
12   Court.
13
              ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
14
     73.
15
16
17          74. Defendants’ acts of direct infringement have been, and continue to be,
18   willful and deliberate and Defendants’ acts of indirect infringement were, and
     continue to be, knowing and intentional.
19
              ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
20
     74.
21
22
23          75. Allele is entitled to an award of damages adequate to compensate Allele
24   for patent infringement, as well as prejudgment interest from the date the infringement
     began, but in no event less than a reasonable royalty as permitted by 35 U.S.C. § 284.
25
26            ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph

27   75.

28
                                 31     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.520 Page 32 of 43



1           76. Allele is entitled to an award of treble damages for the period of any
     willful infringement pursuant to 35 U.S.C. § 284.
2
3          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
4    76.
5
6
            77. Allele is entitled to a finding that this case is exceptional and an award of
7    interest, costs and attorneys’ fees incurred by Allele in prosecuting this action as
8    provided by 35 U.S.C. § 285.
9          ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
10   77.
11
12
           78. Allele is entitled to an award of pre-judgment and post-judgment interest
13
     as provided by law.
14
           ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
15
     78.
16
17
18        79. Allele is entitled to such other and further relief as this Court or a jury
19   may deem just and proper.
20         ANSWER: BioNTech SE and BioNTech US deny the allegations of paragraph
21
     79, and deny that Allele is entitled to any relief whatsoever.
22
23
24
                             ALLELE’S PRAYER FOR RELIEF
25
26         The “WHEREFORE” paragraphs following paragraph 79 state Allele’s Prayer
27
     for Relief, to which no response is required. To the extent a response is required,
28
                                 32     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.521 Page 33 of 43



1    BioNTech SE and BioNTech US deny that Allele is entitled to any of the relief in the
2
     Prayer for Relief, or any relief whatsoever.
3
4                                         *      *     *
5
6          Any allegation in the First Amended Complaint not expressly admitted herein is
7
     hereby denied. All allegations in the section headers of Allele’s First Amended
8
     Complaint are hereby denied.
9
10
                                 AFFIRMATIVE DEFENSES
11
12                            FIRST AFFIRMATIVE DEFENSE
13                              (Invalidity of the ’221 Patent)

14         80.    The claims of the ’221 patent are invalid under one or more grounds set
15   forth in Title 35 of the United States Code, including without limitation, (a) as
16
     anticipated pursuant to section 102 of Title 35 of the United States Code; (b) as
17
18   obvious pursuant to section 103 of Title 35 of the United States Code; (c) as
19   indefinite, not enabled, and not described pursuant to section 112 of Title 35 of the
20
     United States Code; and (d) as directed to patent ineligible subject matter under
21
22   section 101 of Title 35 of the United States Code.
23
24                          SECOND AFFIRMATIVE DEFENSE
                            (Non-infringement of the ’221 patent)
25
           81.    The manufacture, use, offer to sell, sale, and/or importation of the Pfizer-
26
27   BioNTech COVID-19 vaccine does not infringe any valid claim of the ’221 patent.
28
                                 33     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.522 Page 34 of 43



1          82.    The alleged use of a neutralization assay did not infringe any valid claim
2
     of the ’221 patent.
3
4          83.    Allele fails to state a claim for patent infringement arising under the
5
     Patent Laws of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
6
7
                             THIRD AFFIRMATIVE DEFENSE
8                              (Prosecution History Estoppel)
9          84.    The claims against BioNTech SE and BioNTech US are barred, in whole
10
     or in part, by prosecution history estoppel.
11
12
                            FOURTH AFFIRMATIVE DEFENSE
13                                 (Failure to Mark)
14         85.    Allele’s claims for damages prior to the commencement of this action for
15
     alleged infringement of the ’221 patent are barred by 35 U.S.C. § 287.
16
17
                              FIFTH AFFIRMATIVE DEFENSE
18                                   (Patent Misuse)
19         86.    Allele’s claims for infringement against BioNTech SE and BioNTech US
20
     are barred in whole or in part by the doctrine of patent misuse.
21
22
                              SIXTH AFFIRMATIVE DEFENSE
23                                 (35 U.S.C. § 271(e)(1))
24         87.    Allele’s claims for infringement against BioNTech SE and BioNTech US
25
     are barred by the safe harbor of 35 U.S.C. § 271(e)(1).
26
27
28
                                 34     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.523 Page 35 of 43



1                          SEVENTH AFFIRMATIVE DEFENSE
                                 (Equitable Estoppel)
2
3          88.    Allele’s claims for infringement against BioNTech SE and BioNTech US

4    are barred by the doctrine of equitable estoppel.
5
6                              EIGHTH AFFIRMATIVE DEFENSE
                                      (Implied License)
7
8          89.    Allele’s claims for infringement against BioNTech SE and BioNTech US
9    are barred by the doctrine of implied license.
10
11                             NINTH AFFIRMATIVE DEFENSE
12                                   (Patent Exhaustion)

13         90.    Allele’s claims for infringement against BioNTech SE and BioNTech US
14   are barred by the doctrine of patent exhaustion.
15
16                             TENTH AFFIRMATIVE DEFENSE
17                                    (Acquiescence)

18         91.    Allele’s claims for infringement against BioNTech SE and BioNTech US
19   are barred by the doctrine of acquiescence.
20
21                        ELEVENTH AFFIRMATIVE DEFENSE
22                                (Unclean Hands)

23         92.    Allele’s claims for infringement against BioNTech SE and BioNTech US
24   are barred by the doctrine of unclean hands.
25
26         WHEREFORE, BioNTech SE and BioNTech US respectfully request the
27
           following relief:
28
                                 35     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.524 Page 36 of 43



1          (a) An order dismissing each of Allele’s claims with prejudice;
2
3          (b) A judgment that neither BioNTech SE nor BioNTech US has infringed the

4               ’221 patent.
5
6          (c) A judgment that the ’221 patent is invalid.
7
8          (d) A declaration that this is an exceptional case and an award of attorneys’ fees
               pursuant to 35 U.S.C. § 285;
9
           (e) An award of BioNTech SE’s and BioNTech US’s costs and expenses in this
10
               action; and
11
           (f) Such further and other relief as this Court may deem just and proper.
12
13
                                     COUNTERCLAIMS
14
15         Without admitting any of the allegations of Plaintiff Allele Biotechnology and
16   Pharmaceuticals, Inc. (“Allele’s”) other than those expressly admitted herein, and
17
     without prejudice to Counterclaim-Plaintiffs’ BioNTech SE’s (“BioNTech SE”) and
18
19   BioNTech US, Inc.’s (“BioNTech US”) right to plead additional counterclaims as the
20   facts of the matter warrant, BioNTech SE and BioNTech US assert the following
21
     counterclaims against Counterclaim-Defendant Allele.
22
23
                                             Parties
24
25         1.      Counterclaim-Plaintiff BioNTech SE, is a company organized and

26   existing under the laws of Germany with its principal place of business located in An
27
     der Goldgrube 12 Mainz, 55131 Germany. Counterclaim-Plaintiff BioNTech US, Inc.
28
                                 36     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.525 Page 37 of 43



1    is a company organized and existing under the laws of the State of Delaware with its
2
     principal place of business located in Cambridge, Massachusetts.
3
4          2.     Upon information and belief, and based on Counterclaim-Defendant’s
5
     allegations, Counterclaim-Defendant Allele is a California corporation with its
6
7    principal place of business being, 6404 Nancy Ridge Drive, San Diego, California
8    92121.
9
10                           Background, Jurisdiction and Venue
11
           3.     BioNTech SE and BioNTech US seek a declaratory judgment pursuant to
12
13   28 U.S.C. §§ 2201 and 2202. The court has jurisdiction over these Counterclaims
14   pursuant to 28 U.S.C. §§ 1331 and 1338(a).
15
16         4.     Venue is proper under 28 U.S.C. §§ 1391 and 1400(b), and by
17
     Counterclaim-Defendant’s choice of forum.
18
19         5.     This action is based upon an actual controversy between the parties
20
     arising from allegations of infringement of the ’221 patent.
21
22
           6.     Pfizer and BioNTech SE announced an agreement to globally co-develop
23
24   a COVID-19 vaccine in March of 2020. The vaccine is an mRNA-based vaccine, and

25   received an Emergency Use Authorization from the FDA on December 11, 2020.
26
27
28
                                 37     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.526 Page 38 of 43



1          7.      On October 5, 2020, Allele sued Pfizer and Counterclaim-Plaintiffs
2
     BioNTech SE and BioNTech US for infringement of the ’221 patent, alleging that
3
     Pfizer, BioNTech SE, and BioNTech US had used the invention of the ’221 patent in
4
5    an infringing manner in various alleged preclinical, clinical, and post-marketing
6
     capacities.
7
8          8.      Prior to October 5, 2020, Allele did not provide BioNTech SE or
9
     BioNTech US with any notice of alleged infringement of the ’221 patent.
10
11
           9.      Prior to October 5, 2020, Allele was aware of the conduct of UTMB that
12
13   is alleged in Allele’s Amended Complaint. Allele never sued UTMB for patent

14   infringement or sought a license from that entity.
15
16         10.     Allele has never developed a COVID-19 vaccine and has never partnered
17   with any company to successfully develop a COVID-19 vaccine.
18
19         11.     mNeonGreen is not a COVID-19 vaccine. mNeonGreen is not included
20
     in any COVID-19 vaccine.
21
22         12.     Allele’s website, as of October 5, 2020, offered the mNeonGreen
23
     Advanced User License, by which an academic laboratory could “use mNeonGreen”
24
25   and receive “a basic E. Coli expression plasmid” and “access to any mNeonGreen
26
     fusions and constructs carried by Allele Biotechnology.” The price of the license for
27
     mNeonGreen was six hundred dollars ($600.00).
28
                                 38     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.527 Page 39 of 43



1          13.    BioNTech SE and BioNTech US have denied that they have infringed,
2
     continue to infringe, or will infringe any valid and enforceable claim of the ’221
3
     patent.
4
5
           14.    In view of the foregoing, a conflict of asserted rights has arisen between
6
7    BioNTech SE and Counterclaim-Defendant and between BioNTech US and
8    Counterclaim-Defendant with respect to the noninfringement and invalidity of the
9
     relevant claims of the ’221 patent.
10
11
           15.    BioNTech SE and BioNTech US have further asserted that the ’221
12
13   patent is invalid for failure to satisfy one or more of the provisions of Title 35 of the

14   United States Code, including without limitation 35 U.S.C. §§ 101, 102, 103, 112,
15
     and/or the doctrine of obviousness type double patenting and/or any other judicially
16
17   created requirements for patentability and enforceability of patent, and the defenses

18   recognized in 35 U.S.C. § 282.
19
20                COUNT I – DECLARATION OF NONINFRINGEMENT
21
22         16.    BioNTech SE and BioNTech US reallege and incorporate by reference

23   paragraphs 1 through 15 of their Counterclaims as if fully set forth herein.
24
25         17.    This Counterclaim arises under the Patent Laws of the United States, 35
26
     U.S.C. § 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. 28 §§ 2201 and 2202.
27
     An actual, substantial, and continuing justiciable controversy having adverse legal
28
                                  39     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.528 Page 40 of 43



1    interest of sufficient immediacy and reality to warrant the issuance of a declaration of
2
     rights by the Court exists between BioNTech SE and Counterclaim Defendant Allele
3
     and between BioNTech US and Counterclaim Defendant Allele concerning
4
5    infringement of the ’221 patent.
6
7          18.    Counterclaim Defendant has accused BioNTech SE and BioNTech US of
8    activities that it claims infringe the ’221 patent (“Accused Activities”).
9
10         19.    BioNTech SE and BioNTech US deny that they have infringed any valid
11
     and enforceable claim of the ’221 patent, including for at least the reason that neither
12
13   of them has made, used, offered to sell, sold, or imported any “non-naturally occurring

14   isolated monomeric or dimeric lanYFP fluorescent protein” that meets the limitations
15
     of the asserted claims of the ’221 patent.
16
17         20.    BioNTech SE and BioNTech US are entitled to a judicial determination
18
     that they have not infringed and will not infringe any valid claim of the ’221 patent,
19
20   including by performance of the alleged Accused Activities.
21
22                    COUNT II – DECLARATION OF INVALIDITY

23
           21.    BioNTech SE and BioNTech SE reallege and incorporate by reference
24
25   paragraphs 1 through 20 of their Counterclaims as if fully set forth herein.
26
27
28
                                 40     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.529 Page 41 of 43



1          22.    Claims 1-2 and 4-5 of the ’221 patent are invalid for failure to satisfy one
2
     or more of the provisions set forth in 35 U.S.C. §§ 100 et seq., including, without
3
     limitation, the requirements of 35 U.S.C. §§ 101, 102, 103, 112, and/or any other
4
5    judicially created requirements for patentability and enforceability of patent and/or in
6
     view of the defenses recognized in 35 U.S.C. § 282.
7
8                                DEMAND FOR JUDGMENT
9
           WHEREFORE, BioNTech SE and BioNTech US pray for the following relief:
10
11         A. That the Court order the Complaint dismissed with prejudice and judgment
12   be entered in favor of BioNTech SE and BioNTech US;
13
           B. That a judgment be entered declaring that neither BioNTech SE’s nor
14
15   BioNTech US’s conduct has infringed the ’221 patent;
16         C. That a judgment be entered declaring claims 1-2 and 4-5 of the ’221 patent
17
     invalid;
18
19         D. That Allele and its agents, representatives, attorneys, and those persons in
20   active concert or participation with them who receive actual notice thereof, be
21
     preliminarily and permanently enjoined from threatening or initiating infringement
22
23   litigation against BioNTech SE, BioNTech US, or any of their customers, dealers, or
24
     suppliers, or any prospective or present sellers, dealers, distributors, or customers of
25
     BioNTech SE or BioNTech US, or charging any of them either orally or in writing
26
27   with infringement of the ’221 patent.
28
                                 41     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.530 Page 42 of 43



1           E. That a judgment be entered, declaring that this action is an exceptional case
2
     within the meaning of 35 U.S.C. § 285 and that BioNTech SE and BioNTech US are
3
     therefore entitled to recover their reasonable attorneys’ fees upon prevailing in this
4
5    action;
6
            G. That BioNTech SE and BioNTech US be awarded costs, attorney’s fees, and
7
     other relief, both legal and equitable, to which it may be justly entitled; and
8
9           H. That BioNTech SE and BioNTech US be awarded such other and further
10
     relief as is just and proper.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  42     Case No. 20-cv-01958-H (AHG)
        DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                         AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 44 Filed 06/03/21 PageID.531 Page 43 of 43



1    DATED: June 3, 2021                   Respectfully submitted,
2
3                                          By: /s/ Elizabeth L. Brann
                                                     ELIZABETH L. BRANN
4
                                          PAUL HASTINGS LLP
5                                         Elizabeth L. Brann (SBN 222873)
6                                         elizabethbrann@paulhastings.com
                                          4747 Executive Drive, 12th Floor
7                                         San Diego, CA 92121
8                                         Telephone: 858-458-3000
                                          Facsimile : 858-458-3005
9
10                                        Bruce M. Wexler*
                                          brucewexler@paulhastings.com
11                                        Merri C. Moken*
12                                        merrimoken@paulhastings.com
                                          200 Park Avenue
13                                        New York, NY 10166
14                                        Telephone: 212-318-6000
                                          Facsimile: 212-319-4090
15                                        * Admitted pro hac vice
16
                                          Attorneys for Defendants BioNTech SE
17
                                          and BioNTech US, Inc.
18
19
20
21
22
23
24
25
26
27
28
                                 43     Case No. 20-cv-01958-H (AHG)
       DEFENDANTS BIONTECH SE AND BIONTECH US’S ANSWER TO FIRST
                        AMENDED COMPLAINT
